t c summary opinion united_states tax_court robert f dillon petitioner v commissioner of internal revenue respondent docket no 17382-05s filed date robert f dillon pro_se thomas yang for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the year in the amount of dollar_figure the sole issue for decision is whether petitioner is entitled to an alimony deduction in the amount of dollar_figure for the taxable_year in issue background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in river forest illinois petitioner and his former spouse ann dillon ms dillon were married on date in cook county illinois six children were born of the marriage on date a judgment of dissolution of marriage judgment was entered in the circuit_court of cook county illinois domestic relations division circuit_court at the time that the judgment was entered two of the six children a d and b d were minors sole care custody and control of the minor children remained with ms dillon in paragraph d of the judgment the circuit_court ordered petitioner to make monthly payments in the amount of dollar_figure described as unallocated support and maintenance paragraph d the court uses the initials of the minor children also states that the amount of payment will be reviewable upon the emancipation of a d the first of the two minor children to reach the age of the judgment is silent otherwise as to the parties’ intent that the payment or any part thereof be deductible as alimony by petitioner and includable as gross_income to ms dillon the judgment itself is also silent as to whether petitioner’s obligation to make the monthly payments would survive petitioner’s death a d turned sometime during the year at issue the record is silent as to whether at that time the amount of the monthly payments being paid_by petitioner was reviewed by the circuit_court petitioner has been employed as a school teacher by consolidated high school in orland park illinois for the past years in accordance with the terms of an order made pursuant to the judgment petitioner’s monthly payments to ms dillon were deducted from his paychecks at trial the court received into evidence three paycheck stubs dated august september and date each of these stubs shows a wage assignment deduction of dollar_figure petitioner did not have with him at the trial any of the stubs from the year in issue however he claimed that given the opportunity he could and would produce the stubs for at the close of the trial the court ordered that the record in this case would remain open for days in order for petitioner to submit either paycheck stubs or a yearend summary of payments from within that time period the court received into evidence a yearend statement from petitioner’s employer showing total deductions from pay for of dollar_figure discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 petitioner did not argue that sec_7491 is applicable in this case nor did he establish that the burden_of_proof should shift to respondent moreover the issue involved in this case alimony is a legal one and will be decided on the record without regard to the burden_of_proof petitioner however bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite an individual may deduct from his or her gross_income the payments he or she made during a taxable_year for alimony or separate_maintenance sec_215 sec_71 defines alimony_or_separate_maintenance_payment as any payment in cash if a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includable in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the test under sec_71 is conjunctive a payment is deductible as alimony only if all four requirements of sec_71 are present see jaffe v commissioner tcmemo_1999_196 moreover sec_71 provides in pertinent part for no deduction of any payment which is payable for the support of children of the payor spouse in this case the monthly payments prescribed under the judgment fail to comport with sec_71 first there is no provision in the judgment in accordance with sec_71 indicating whether the parties intended either the whole or part of the unallocated support and maintenance payments to be included in income by ms dillon and deducted by petitioner second there is no provision in the judgment imparting liability to petitioner to make payment for any period after ms dillon’s death in accordance with sec_71 finally because the monthly payment prescribed in the judgment is for unallocated maintenance and support we cannot determine what portion of the payment is intended for alimony and what portion is intended for child_support we assume that because the amount is made reviewable upon the occasions when each of the minor children turns that some if not all of the payment is intended as child_support in the latter case if all of the payment was intended as child_support then petitioner would not be entitled to any deduction pursuant to sec_71 in this case petitioner did not change nor did the circuit_court revisit the amount of the monthly payment when a d reached the age of in petitioner rather decided that instead of reducing the amount of the payment or petitioning the court to reduce the amount of the payment that he would allow his ex-wife to keep the extra dollar_figure and pay the taxes on it thus allowing him to accordingly deduct dollar_figure from his gross_income in that year petitioner’s decision and reasoning for his action however do not comport with the requirements of sec_71 as this payment so designated by petitioner is not pursuant to a divorce decree or instrument as required by sec_71 accordingly and based on the foregoing facts and discussion we hold that petitioner is not entitled to an alimony deduction under sec_71 for taxable_year decision will be entered for respondent
